        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 1 of 11                                 FILED
                                                                                               2020 Sep-30 AM 09:27
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION



  STATE OF ALABAMA, et al.,

              Plaintiffs,

  v.                                                 Case No.: 2:18-cv-00772-RDP

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

              Defendants,

  DIANA MARTINEZ, et al.,

              Defendant-Intervenors,

  COUNTY OF SANTA CLARA,
  CALIFORNIA, et al.,

              Defendant-Intervenors,

  and

  STATE OF NEW YORK, et al.,

              Defendant-Intervenors,



OPPOSITION TO PLAINTIFFS’ MOTION FOR THE APPOINTMENT OF A THREE-
                           JUDGE COURT

        The State and Other Government Defendant-Intervenors and the Local Government

Defendant-Intervenors respectfully oppose Plaintiffs’ motion for the appointment of a three-

judge court. Doc. # 171.




                                               1
        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 2 of 11




I.     Background.

       The Constitution requires an “actual Enumeration” of the population every ten years to

count “the whole number of persons in each State,” in order to apportion Members of the House

of Representatives among the states. U.S. Const. art. I, § 2, cl. 3; id. amend. XIV, § 2. Congress

has assigned its duty to conduct the decennial enumeration to the Secretary of Commerce and

Census Bureau. 13 U.S.C. §§ 4, 141(a). To carry out this mandate to conduct a complete and

accurate count, the Census Bureau conducts extensive planning over the course of each decade,

and promulgates various criteria that govern the conduct of the census. See generally 2020

Census Operational Plan v4.0 (Dec. 2018), at https://www2.census.gov/programs-

surveys/decennial/2020/program-management/planning-docs/2020-oper-plan4.pdf.

       Among these enumeration procedures is the Final 2020 Census Residence Criteria and

Residence Situations, which was finalized in February 2018 and is used to “determine where

people are counted during each decennial census.” 83 Fed. Reg. 5525, 5526 (Feb. 8, 2018). This

procedure (the “Residence Rule”) provides that the state and specific location where each person

resides are “determined in accordance with the concept of ‘usual residence,’” which the Census

Bureau defines as “the place where a person lives and sleeps most of the time.” Id. As relevant

here, the Residence Rule requires that citizens of foreign countries living in the United States be

counted “at the U.S. residence where they live and sleep most of the time,” without regard for

their immigration status. Id. at 5533 (Section C.3); see also id. at 5530.

       The State of Alabama and U.S. Representative Morris J. Brooks, Jr. filed this lawsuit in

May 2018 seeking to vacate and set aside the Residence Rule on the grounds that including

undocumented immigrants in the total population count resulting from the decennial census

violates the Administrative Procedure Act and the U.S. Constitution. See Complaint, Doc. # 1, at




                                                 2
        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 3 of 11




¶¶ 140-157. Plaintiffs filed an amended complaint in September 2019 alleging that the

Residence Rule injures them solely by causing representational harm.

       On September 23, 2020, nearly two-and-a-half years after commencing this lawsuit,

Alabama filed a motion for the appointment of a three-judge court, arguing for the first time that

this lawsuit is “challenging the constitutionality of the apportionment of congressional districts.”

Doc. # 171-1 at 4.

II.    Section 2284(a) does not apply because Plaintiffs’ complaint does not challenge the
       constitutionality of the apportionment of congressional districts.

       Section 2284 provides that “[a] district court of three judges shall be convened . . . when

an action is filed challenging the constitutionality of the apportionment of congressional

districts.” 28 U.S.C. § 2284(a). Because Plaintiffs’ action is not a challenge to the

constitutionality of the apportionment of congressional districts, Section 2284(a) does not apply.

       1. Alabama’s amended complaint in this action exclusively challenges the Census

Bureau’s Residence Rule, which is “used to determine where people are counted during each

decennial census.” 83 Fed. Reg. at 5526; see Am. Compl., Doc. # 112, at ¶¶ 126-143 (five

causes of action alleging that the Residence Rule is unconstitutional and violates the

Administrative Procedure Act). This challenge does not fall within the scope of Section 2284(a).

       Courts applying Section 2284(a) have distinguished between challenges to “precursors to

the ultimate apportionment decision,” which do not require assignment to a three-judge court,

and “direct challenge[s] to apportionment itself,” which do fall within the three-judge court

requirement. Massachusetts v. Mosbacher, 785 F. Supp. 230, 234-38 (D. Mass.), rev’d on other

grounds sub nom. Franklin v. Massachusetts, 505 U.S. 788 (1992). In Fed’n for Am.

Immigration Reform v. Klutznick, for example, the court noted a challenge to the constitutionality

of census practices was one for a single district judge, rather than a three-judge court, since it did



                                                  3
        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 4 of 11




not involve any state action apportioning congressional districts. 486 F. Supp. 564, 577-78

(D.D.C. 1980). The court reached the same conclusion in Philadelphia v. Klutznick. 503 F.

Supp. 657, 658 (E.D. Pa. 1980) (“Th[e] plain language implies that, in order to necessitate the

convening of a three-judge court, the challenge must be to an existing apportionment. No

existing apportionment is challenged here. That the 1980 census will, in the future, be relied

upon in the design of reapportionment legislation for Philadelphia and that there may result some

reapportionment effect adverse to the city is not enough to trigger the requirement of § 2284.”).

       Applying the distinction identified in Massachusetts, Plaintiffs’ challenge here is to a

“precursor[] to the ultimate apportionment decision,” not a “direct challenge to apportionment

itself.” 785 F. Supp. at 236. The Residence Rule is “used to determine where people are

counted during each decennial census.” 83 Fed. Reg. at 5526. Determining where people are

counted is no different from any other census practice—all of which may ultimately be

precursors to the ultimate apportionment, but are not the apportionment itself. The Commerce

Department and Census Bureau made this very point in separate litigation just a few weeks ago,

strenuously arguing that the Residence Rule in fact has no effect on the ultimate apportionment

decision at all. See Defs.’ Reply Supp. Mot. to Dismiss 10-11 & n.2, New York v. Trump, ECF

No. 154, No. 20-CV-5770 (RCW, PWH, JMF) (S.D.N.Y. filed Sept. 10, 2020) (“[I]t does not

matter that the Census Bureau established its own Residence Criteria to determine ‘usual

residents.’ That criteria does not bind the Secretary, much less the President.”).

       In any event, the critical point is that, by its plain language, Section 2284(a) only reaches

the constitutionality of the apportionment of congressional districts and does not apply here.

That is the end of the matter: “only the words on the page constitute the law adopted by Congress

and approved by the President.” Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731, 1738 (2020).




                                                 4
        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 5 of 11




       2. The legislative history of the three-judge court statute supports this conclusion.

Section 2284 was amended in 1976 for the specific purpose of limiting the number of federal

lawsuits required to be litigated before a three-judge court, in light of significant concern that

existing statutes placed undue strain on the judiciary. See, e.g., S. Rep. No. 94-204, at 3-4 (1975)

(identifying “four major reasons for enacting this legislation which would eliminate the

requirement for three-judge courts in all cases except those involving reapportionment or where

required by congressional enactment,” including “to relieve the burden of three judge court

cases, which have increased in number from 129 in 1963 to 320 in 1973, causing a considerable

strain on the workload of Federal judges”). Alabama argues that “the text of Section 2284(a) is

broad enough to cover” this action. Pls.’ Mem. Supp Mot. for Three-Judge Court (“Pls.’

Mem.”), Doc. # 171-1. Setting aside that the plain text excludes Plaintiffs’ challenge from the

scope of Section 2284(a), see supra, any ambiguity in the text should be construed with

Congress’s intent to cabin three-judge court jurisdiction—not expand it—in mind.

       3. The appointment of three-judge courts to hear recent constitutional challenges to the

Presidential Memorandum directing the exclusion of undocumented immigrants from the

apportionment base does not support Plaintiffs’ application for a three-judge court.

       The Presidential Memorandum declared that “[f]or the purpose of the reapportionment of

Representatives following the 2020 census, it is the policy of the United States to exclude”

undocumented immigrants from the congressional apportionment base “to the maximum extent

feasible and consistent with the discretion delegated to the executive branch.” Memorandum on

Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census, 85 Fed. Reg.

44,679, 44,680 (July 23, 2020). The Memorandum accordingly directed the Secretary of

Commerce, “[i]n preparing his report to the President under section 141(b) of title 13,” to “take




                                                  5
        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 6 of 11




all appropriate action, consistent with the Constitution and other applicable law, to provide

information permitting the President, to the extent practicable,” to exclude undocumented

immigrants from the final determination regarding the “whole number of persons in each State”

that the President transmits to Congress pursuant to 2 U.S.C. § 2(a). Id. at 44,679-80.

       By its terms, the Memorandum did not affect the conduct of the census, and instead

related directly to the calculation of the apportionment base. See id. As Judge Furman explained

in concluding that appointment of a three-judge court was warranted to a constitutional challenge

to the Memorandum:

       [T]he Presidential Memorandum does not purport to change the conduct of the
       census itself. Instead, it relates to the calculation of the apportionment base used
       to determine the number of representatives to which each state is entitled. To the
       extent that Plaintiffs challenge the constitutionality of the Presidential
       Memorandum, therefore, it would seem that they are challenging “the
       constitutionality of the apportionment of congressional districts.”

Request to the Chief Judge of the U.S. Court of Appeals for the Second Circuit for Appointment

of a Three-Judge Panel Pursuant to 28 U.S.C. § 2284(b), at 2, New York v. Trump, ECF No. 68,

20-CV-5770 (JMF) (S.D.N.Y. Aug. 7, 2020) (quoting 28 U.S.C. § 2284(a)). Applying again the

standard articulated in Massachusetts, challenges to the Presidential Memorandum are direct

challenges to the apportionment, rather than challenges to a “precursor” to the apportionment

decision, 785 F. Supp. at 236, and thus do not support Plaintiffs’ request for a three-judge court.

       4. Although Plaintiffs refer to the Martinez Intervenors’ cross-claim, Pls.’ Mem. at 3, the

existence of that cross-claim does not require a different result. First, Plaintiffs are not a party to

that cross-claim, which was asserted only against Defendants and raises distinct legal issues from

those presented in Plaintiffs’ claims. As no party to that cross-claim has requested a three-judge

court to hear that claim, and Plaintiffs’ claims are not otherwise suitable for a three-judge court




                                                   6
        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 7 of 11




for the reasons explained above, see supra at 3-6, Plaintiffs cannot use the cross-claim to obtain

review by a three-judge court to which they are not otherwise entitled.

        Even if this Court subsequently determines that the cross-claim merits referral for a three-

judge court under Section 2284(a), the Court should only refer that cross-claim and not the

original claims that do not fall within the statute’s scope. In analogous circumstances, three-

judge courts have refused to consider claims that do not merit a three-judge court under the

statute, remanding them to a single district judge for consideration. See, e.g., Castañon v. United

States, 444 F. Supp. 3d 118, 128-29 (D.D.C. 2020); Robertson v. Bartels, 148 F. Supp. 2d 443,

460-62 (D.N.J. 2001), aff’d, 534 U.S. 1110 (2002); Adams v. Clinton, 90 F. Supp. 2d 35, 38-40

(D.D.C. 2000), aff’d, 531 U.S. 941 (2000); Morse v. Oliver North for U.S. Senate Comm., Inc.,

853 F. Supp. 212, 215 (W.D. Va. 1994), rev’d on other grounds sub nom., Morse v. Republican

Party of Va., 517 U.S. 186 (1996); Gordon v. Exec. Comm. of the Democratic Party of

Charleston, 335 F. Supp. 166, 170 (D.S.C. 1971). As recently explained in Castañon, review by

a three-judge court of ancillary claims would “deprive the Court of Appeals of the opportunity to

review our work” and risks remand from the Supreme Court of claims improperly considered by

the three-judge court. Castañon, 444 F. Supp. 3d at 129 (quoting Adams, 90 F. Supp. 2d at 39).

Because Plaintiffs’ original claims and the Martinez Intervenors’ cross-claim are analytically

distinct, present different issues, and involve only a subset of the parties to this litigation, the

Court should not refer Plaintiffs’ claims to a three-judge court even if it decides such a referral is

needed for the cross-claim.

        Instead, because the Court need not address the Martinez Intervenors’ cross-claim unless

it decides that Plaintiffs are entitled to relief on their claims, this Court should wait to consider

whether a three-judge court applies to the cross-claim until it adjudicates the merits of Plaintiffs’




                                                   7
        Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 8 of 11




claims. If Plaintiffs lose, the Court will not reach the Martinez Intervenors’ cross-claim, so it

will be unnecessary to determine if Section 2284(a) applies to that claim. If Plaintiffs prevail

and are entitled to relief, and the Court then needs to address the Martinez Intervenors’ cross-

claim, the Court can address the Section 2284(a) question at that time.



 DATED: September 30, 2020                       Respectfully submitted,

                                                 LETITIA JAMES
                                                 Attorney General of the State of New York

 /s/ Joyce White Vance                           By: /s/ Matthew Colangelo
 Joyce White Vance                               Matthew Colangelo
 101 Paul W. Bryant Drive                          Chief Counsel for Federal Initiatives
 Tuscaloosa, AL 35487                            Elena Goldstein
 jvance@law.ua.edu                                 Deputy Chief, Civil Rights Bureau
                                                 Joseph J. Wardenski, Senior Trial Counsel
 /s/ Barry A. Ragsdale                           Office of the New York State Attorney General
 Barry A. Ragsdale                               28 Liberty Street
 SIROTE & PERMUTT, PC                            New York, NY 10005
 2311 Highland Avenue South                      Phone: (212) 416-6057
 Birmingham, AL 35205                            Matthew.Colangelo@ag.ny.gov
 Phone: (205) 930-5100
 bragsdale@sirote.com                            Attorneys for the State and Other Government
                                                 Defendant-Intervenors


                                                 Respectfully submitted,

                                                 /s/ Robert S. Vance
                                                 THE BLOOMSTON FIRM
                                                 Robert S. Vance
                                                 2151 Highland Avenue South, Suite 310
                                                 Birmingham, AL 35205
                                                 (205) 212-9700
                                                 Robert@thebloomstonfirm.com
                                                 ZARZAUR MUJUMDAR &
                                                 DEBROSSE
                                                 Anil A. Mujumdar (ASB-2004-L65M)
                                                 Paul H. Rand (ASB-5595-099N)
                                                 2332 Second Avenue North
                                                 Birmingham, AL 35203



                                                  8
Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 9 of 11




                              Telephone: (205) 983-7985
                              Facsimile: (888) 505-0523
                              Email: anil@zarzaur.com

                              LAWYERS’ COMMITTEE FOR CIVIL
                              RIGHTS UNDER LAW
                              Ezra D. Rosenberg
                              Dorian L. Spence
                              1401 New York Avenue NW, Suite 400
                              Washington, DC 20005
                              Telephone: (202) 662-8600
                              Facsimile: (202) 783-9857
                              Email: erosenburg@lawyerscommittee.org
                              dspence@lawyerscommittee.org

                              DEMOCRACY FORWARD
                              Robin F. Thurston
                              John T. Lewis
                              Democracy Forward Foundation
                              P.O. Box 34553
                              Washington, DC 20043
                              Telephone: (202) 448-9090
                              Email: rthurston@democracyforward.org
                              jlewis@democracyforward.org

                              Attorneys for Defendant-Intervenors City of
                              Atlanta; City of San José; Arlington County;
                              and King County

                              DEBEVOISE & PLIMPTON LLP
                              Jyotin Hamid
                              Lauren M. Dolecki
                              Ming Ming Yang
                              919 Third Ave
                              New York, NY 10022
                              (212) 909-6000
                              Facsimile: (212) 909-6836
                              Email: jhamid@debevoise.com
                              lmdolecki@debevoise.com
                              mmyang@debevoise.com

                              CITY OF SAN JOSÉ
                              Richard Doyle, City Attorney
                              Nora Frimann, Assistant City Attorney
                              Office of the City Attorney
                              200 East Santa Clara Street, 16th Floor



                               9
Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 10 of 11




                               San José, CA 95113-1905
                               Telephone: (408) 535-1900
                               Facsimile: (408) 998-3131
                               Email: cao.main@sanjoseca.gov

                               Attorneys for Defendant-Intervenor
                               City of San José

                               COPELAND FRANCO
                               SCREWS & GILL, P.A.
                               Robert D. Segall (SEG003)
                               Post Office Box 347
                               Montgomery, AL 36101-0347
                               Phone: (334) 834-1180
                               Facsimile: (334) 834-3172
                               Email: segall@copelandfranco.com

                               OFFICE OF THE COUNTY COUNSEL
                               COUNTY OF SANTA CLARA
                               James R. Williams, County Counsel
                               Greta S. Hansen
                               Raphael N. Rajendra
                               Marcelo Quiñones
                               Laura S. Trice
                               Office of the County Counsel
                               County of Santa Clara
                               70 West Hedding Street
                               East Wing, 9th Floor
                               San José, CA 95110
                               Email: raphael.rajendra@cco.sccgov.org
                               marcelo.quinones@cco.sccgov.org

                               LAW OFFICE OF
                               JONATHAN WEISSGLASS
                               Jonathan Weissglass
                               1939 Harrison Street, Suite 150-B
                               Oakland, CA 94612
                               Telephone: (510) 836-4200
                               Email: jonathan@weissglass.com

                               Attorneys for the Local Government Defendant-
                               Intervenors




                               10
       Case 2:18-cv-00772-RDP Document 173 Filed 09/30/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of September, 2020, I electronically filed the

foregoing with the Clerk of the District Court using the CM/ECF system, which will send

notification of such filing to all counsel of record in this proceeding.



DATED: September 30, 2020                      /s/ Barry A. Ragsdale
                                               Barry A. Ragsdale
                                               SIROTE & PERMUTT, PC
                                               2311 Highland Avenue South
                                               Birmingham, AL 35205
                                               Phone: (205) 930-5100
                                               Fax: (205) 930-5101
                                               bragsdale@sirote.com




                                                  11
